DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/29/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference number 20060197665 is not to inventor Shibata. Thus, it appears there may be an error in the reference number.  It has been placed in the application file, but the discussed reference referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of copending Application No. 17/427,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are narrower and thus meet all the limitations of the instant claims. For example, copending claim 1 includes a cable with an optical fiber, a reception unit that receives optical signals from the optical fiber and acquires, or detects, a pattern from the received optical signal, and a state detection unit, or control unit, that detects a state of the monitored target based on the pattern.
Similarly, copending claims 8 and 14 correspond to instant claims 7 and 1 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iffergan (US 2006/0083458).
As per claim 1, Iffergan teaches a monitoring system comprising: a cable comprising an optical fiber (Iffergan, figs. 5 and 6 and [0096]-[0097]: The optical sensor wire may be a cable with an optical fiber); a reception unit configured to receive an optical signal including a pattern corresponding to a state of a monitoring target from at least one optical fiber included in the cable and to detect the pattern from the received optical signal (Iffergan, [0016], [0018], [0029], [0078]-[0080], and [0087]-[0090]: A light receiver receives the optical signal and detects patterns un the receive signal where changes in the patterns corresponds to states of the fence); and a control unit configured to detect the state of the monitoring target based on the pattern (Iffergan, [0025] and [0088]: The light receiver includes a processor, or control unit for processing received signals; the processor determines the state of the fence based on the received light pattern).
As per claim 7, Iffergan teaches all the claim limitations as in the consideration of claim 1 above.
As per claim 13, Iffergan teaches all the claim limitations as in the consideration of claim 1 above since the operations of claim 13 are the method performed by the system considered in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan in view of Sun (CN 105608822).
As per claim 2 (dependent on claim 1), Iffergan does not disclose:
wherein the control unit is configured to learn a pattern corresponding to the state of the monitoring target and to detect the state of the monitoring target based on a result of the learning and the pattern included in the optical signal received by the reception unit.
However, in the same art of detecting intrusion on a perimeter based on signals in an optical fiber, Sun, page 4 lines 10-18 and page 5 lines 28-36, teaches the use of machine learning to train the alarm classifier, or control unit, in identifying perimeter states based on received optical patterns.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art for Iffergan’s processor to be trained using machine learning to recognize perimeter, or fence, states base don received optical patterns, as taught by Sun. The motivation is to because the machine learning enables the processor to be more exact in the pattern matching and analysis to then provide high reliability, reduce the working intensity, improve working efficiency, and reduce the probability of false alarm (Sun, page 5 lines 30-36).
As per claim 6 (dependent on claim 1), Iffergan does not disclose:
wherein the pattern is a fluctuation pattern which dynamically fluctuates.  
However, in the same art of detecting intrusion on a perimeter based on signals in an optical fiber, Sun, page 6 line 43-page 7 line 6, teaches the optical signals may be affected by various conditions, thus the received patterns will be fluctuating and dynamic based on the changing conditions such as weather
Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Iffergan’s optical signal patterns may fluctuate and be dynamic, as taught by Sun. the motivation is because external conditions, such as weather, will cause variations in the optical signals. Sun identifies this issue and provides an appropriate solution of using filtering to compensate for the fluctuations and dynamic conditions (Sun, page 6 line 43-page 7 line 6).
As per claim 8, Iffergan teaches the limitations of claim 7 and further limitations are met by Iffergan and Sun as in the consideration of claim 2 above.
As per claim 12, Iffergan teaches the limitations of claim 7 and further limitations are met by Iffergan and Sun as in the consideration of claim 6 above.
Claim(s) 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan in view of Vaccaro et al. (US 2004/0046661).
As per claim 3 (dependent on claim 1), Iffergan does not disclose:
further comprising a plurality of cameras, wherein the control unit is configured to control one camera which photographs an area including the monitoring target among the plurality of cameras.
However, in the same art of monitoring perimeters, Vaccaro, [0039], teaches that cameras may be activated to view, or photograph, an area of a perimeter based on determination of movement at the perimeter. Thus, in this combination, when Iffergan’s system detects an intrusion state at a fence, cameras would be automatically activated to view, or photograph, the area where the intrusion is detected.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Iffergan’s system to include cameras that are automatically activated to view the area where intrusion is detected, as taught by Vaccaro. The motivation is because cameras provide additional details of the intrusion such as visible details of the intruder and event. This provides the predictable result of providing more specific knowledge regarding the intrusion, thus allowing for a more effective response.
As per claim 4 (dependent on claim 3), Iffergan and Vaccaro further teaches:
wherein the control unit is configured to control two or more cameras which photograph the area including the monitoring target among the plurality of cameras (Vaccaro, [0039]: Multiple cameras may be activated to monitor the area).
As per claim 9, Iffergan teaches the limitations of claim 7 and further limitations are met by Iffergan and Vaccaro as in the consideration of claim 3 above.
As per claim 10, Iffergan and Vaccaro renders obvious the limitations of claim 9 and further limitations are met as in the consideration of claim 4 above.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan and Vaccaro in view of Sumitomo (US 2003/0185419).
As per claim 5 (dependent on claim 4), Iffergan and Vaccaro does not disclose:
wherein the control unit is configured to control at least one camera among the two or more cameras to photograph a face of a person present in the area and at least one camera among the two or more cameras to photograph the entire area.
However, in the same art of monitoring using cameras, Sumitomo, [0056]-[0057], teaches that, when using two cameras, one camera can be used to capture the face of the intruder while the other camera is used to capture images of the entire area.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Iffergan and Vaccaro’s system to use one camera to capture face images of the intruder with the other camera capturing images of the entire area, as taught by Sumitomo. The motivation is to allow of identification of the intruder with the face images while also recognizing intruder actions with the entire area images (Sumitomo). Having both types of images provides the predictable result of providing a more accurate view of the event.
 As per claim 11, Iffergan and Vaccaro renders obvious the limitations of claim 10 and further limitations are met by Iffergan, Vaccaro, and Sumitomo as in the consideration of claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are related to perimeter and fence monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W BEE/            Primary Examiner, Art Unit 2699